DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 10/21/2021 in response to the Non-Final Rejection mailed on 09/29/2021 is acknowledged and entered into the record.
	Applicant’s remarks filed on 10/13/2021 in response to the Non-Final Rejection mailed on 09/29/2021 have been fully considered by the examiner and are deemed persuasive to overcome the rejections of record in view of the amendment to the claims and the examiners’ amendment to the claims set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 1, 3-4, and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent No. 9,790,490, 2017; cited on IDS filed on 11/30/2020) is withdrawn in view of applicant’s amendment to the claims to recite “following transcription of the recA protein and the at least three editing cassettes, inducing transcription of the CRISPR nuclease”.  Applicant’s remarks filed on 10/21/2021 and declaration filed on 05/28/2021 that the prior art fails to teach or suggest transcribing recA and the three editing cassettes prior to inducing expression of the CRISPR nuclease, which provides the result of reducing the background of unedited cells and increasing observed editing rates is found to be persuasive.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 2, 8, 13-16, and 20 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent No. 9,790,490, 2017; cited on IDS filed on 11/30/2020) in view of Gill et al. (US Patent Application Publication 2017/0369870 A1; cited on IDS filed on 11/30/2020) is withdrawn for the reasons set forth above regarding Zhang et al.
	The rejection of claim 7 and 9-10 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent No. 9,790,490, 2017; cited on IDS filed on 11/30/2020) in view of Mieschendahl et al. (Journal of Bacteriology, 1985; cited on PTO-892 mailed on 02/02/2021) is withdrawn for the reasons set forth above regarding Zhang et al.
	The rejection of claims 17-18 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent No. 9,790,490, 2017; cited on IDS filed on 11/30/2020) in view of Gill et al. (US Patent Application Publication 2017/0369870 A1; cited on IDS filed on 11/30/2020) as applied to claims 2, 8, 13-16 and 20 above, and further in view of Stanton et al. (Nature Chemical Biology, 2014; cited on PTO-892 mailed on 02/02/2021) is withdrawn for the reasons set forth above regarding Zhang et al.
	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent No. 9,790,490, 2017; cited on IDS filed on 11/30/2020) in view of Gill et al. (US Patent Application Publication 2017/0369870 A1; cited on IDS filed on 11/30/2020) as applied to claims 2, 8, 13-16 and 20 above, and further in view of Mieschendahl et al. (Journal of Bacteriology, 1985; cited on PTO-892 mailed on 02/02/2021) is withdrawn for the reasons set forth above regarding Zhang et al.
Examiner’s Amendment to the Claims

	Authorization for this examiner’s amendment was given by Ms. Sarah Brashears, Reg. No. 38,087, on 11/02/2021.
	Please replace the term “bacterial” with the term “bacteria” in part c) of claim 1.
	Please replace the term “bacterial” with the term “bacteria” in part h) and part j) of claim 12.
	Please replace the term “bacterial” with the term “bacteria” in part e) of claim 13.
Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1-20 are drawn in relevant part to methods of increasing observed editing in a multiplexed CRISPR nuclease editing system in bacteria comprising allowing transcription of a recA protein and at least three editing cassettes from an inducible or constitutive promoter followed by inducing transcription of the CRISPR nuclease.  The closest prior art of record is the reference of Zhang et al. (US Patent No. 9,790,490, 2017; cited on IDS filed on 11/30/2020); however, as stated above, the claims recite “following transcription of the recA protein and the at least three editing cassettes, inducing transcription of the CRISPR nuclease”.  Applicant’s remarks filed on 10/21/2021 and declaration filed on 05/28/2021 that the prior art fails to teach or suggest transcribing recA and the three editing cassettes prior to inducing expression of the CRISPR nuclease, which provides the result of reducing the background of unedited cells and increasing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656